Citation Nr: 1420607	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in June 2011.   

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in February 2013 but failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report, or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  In August 2013, the Board reopened the Veteran's service connection claim for hypertension and remanded the matter for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Hypertension was not manifested in service or to a degree of 10 percent within one year of separation and is unrelated to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

A letter sent in December 2007 provided all essential notice.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by any notice defect.  

The duty to assist also has been fulfilled.  The Veteran's pertinent private and VA treatment records and social security records have been secured, and the Veteran was provided with VA examinations in September 2004 and September 2013.  The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claim.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although the September 2004 examiner did not review the record, the Board finds that this does not diminish its probative value as the examiner obtained the Veteran's subjective history and considered such in providing his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295 (review of the claims file is not fatal to a determination of the probative value of a medical examination when the examiner has access to a full and accurate history from another source).  At any rate, the 2013 examiner did review the claims file. 

The Board finds that the RO's actions on remand in obtaining a medical opinion and readjudicating the claim fully complied with the remand orders.  Accordingly, the Veteran is not prejudiced by a decision on the claim at this time.

The Merits of the Claim

The issue before the Board involves a claim of entitlement to service connection.  The Veteran claims that service connection is warranted for his hypertension as secondary to his service-connected diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310. 

Although there is a presumption of Agent Orange exposure under 38 U.S.C.A. § 1116 (West 2002) for veterans who set foot in Vietnam during the Vietnam Era, there is no presumption of service connection for hypertension based on such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d 1168 (2008). 

The Board notes that the record does not include medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service, nor does the Veteran claim that his hypertension occurred within one year after separation from service.  Accordingly, service connection on a presumptive basis is not warranted, and the Board's inquiry turns to whether service connection on a direct basis is warranted.  38 C.F.R. § 3.307, 3.309.  

The Veteran's service treatment records (STRs) do not reflect any complaints, history, or diagnosis of hypertension.  Although the Veteran had a slightly elevated blood pressure reading upon separation of 138/88, his heart and vascular system were considered clinically normal.  Regardless, an isolated high blood pressure reading alone is not considered a diagnosis of hypertension and is not indicative of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

A review of the record reveals differing accounts of the onset of hypertension, with initial diagnosis either occurring before or after the Veteran was diagnosed with service-connected diabetes.   

On September 2004 VA examination, the Veteran reported being diagnosed with hypertension prior to being diagnosed with diabetes.  The examiner diagnosed the Veteran with essential hypertension, effectively concluding that the Veteran's hypertension occurred without discoverable organic cause.  He opined that the hypertension was not due to the Veteran's diabetes as its onset preceded any diagnosis of diabetes.  

On February 2008 VA diabetes examination, the VA examiner reviewed the record and noted that the Veteran has had hypertension since the 1970s.  He concluded that hypertension was not a complication of diabetes since it predated his diabetes.  He further concluded that diabetes could not have aggravated his hypertension since the Veteran's renal function was intact and there was no proteinuria.  

The first evidence that the Veteran was diagnosed with hypertension after diabetes is in a June 2009 letter by the Veteran's treating physician.  In it, the physician noted that, while diabetes can affect many other organ systems, the Veteran's blood pressure was appropriately responding to medication.  Based on this new information, the Board reopened the claim of service connection for hypertension and remanded the case to the RO in August 2013 for another VA examination.

On September 2013 VA examination, the VA examiner reviewed the record and noted that the Veteran was treated in 1983 for hypertension while hospitalized with back pain; he was not treated for hypertension again until 1999.  He also noted the Veteran's current renal function remained normal and that the Veteran's condition required continuous medication.

The VA examiner opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by service as it was not first diagnosed with required continuous medication until 1999, many years after service.  The examiner further opined that it is less likely than not that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes, or that his service-connected diabetes aggravated his hypertension.  She reached this conclusion after noting that diabetes can contribute to hypertension when it causes abnormal renal function.  She concluded that, as the Veteran's renal function remained normal, diabetes could not have caused or aggravated his hypertension.

Based on the evidence, the Board concludes that service connection for hypertension is not warranted.  Although there are differing accounts of when the Veteran was first diagnosed with hypertension, there is no evidence that shows it was manifest in or related to service or manifest to a degree of 10 percent within one year of separation.  Accordingly, service connection on a direct or presumptive basis is not warranted.

Furthermore, service connection on a secondary basis is not warranted as no evidence shows that his service-connected diabetes caused or aggravated his hypertension.  To the contrary, the September 2013 VA examiner concluded that it was less likely than not that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes, or that his service-connected diabetes aggravated his hypertension as his renal function was normal.  There is no competent medical evidence of record to the contrary.  While the Veteran may feel that his service-connected diabetes caused or aggravated his hypertension, he has demonstrated no competence to provide this type of medical opinion.  As the etiology of hypertension (and its relationship to diabetes) requires medical expertise, any of his opinions on this matter are not considered competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is otherwise no competent evidence suggesting a secondary relationship between the hypertension and any other of the Veteran's service-connected disabilities. 

The record demonstrates that hypertension was initially demonstrated many years after service (regardless of when it was first diagnosed), and there is no competent medical evidence linking it to service or showing that it was caused or aggravated by his service-connected diabetes.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection.


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


